 
EXHIBIT 10.1
 
CONSULTING SERVICES AGREEMENT
 
        This Consulting Services Agreement (“Agreement”) is effective as of the
22nd day of June, 2000 (the “Effective Date”), by and between Peritus Software
Services, Inc. (“Peritus”), a Massachusetts corporation, with its principal
place of business at 112 Turnpike Road, Suite 111, Westborough, MA 01581 and
Dominic K. Chan (“Client”), with a principal place of business at 5 Gilboa Lane,
Nashua, NH 03060.
 
        Peritus and Client agree that the following terms and conditions will
apply to the services provided by Peritus for Client as specified in Statement
of Work No. 1, attached hereto and incorporated herein by reference, and any
future Statement of Work which may be agreed to in writing between the parties
(the “Services”).
 
        1.    Term and Termination.    The Agreement shall commence as of the
Effective Date and shall remain in effect unless terminated in accordance with
the provisions of this paragraph. Either party may terminate this Agreement or
the Services performed hereunder for any reason upon notice to the other party.
Peritus’ performance of Services hereunder shall continue until the effective
date of termination and Client shall be obligated to pay Peritus for all
Services performed through such termination date. Upon termination of this
Agreement or any Services performed hereunder, each party shall promptly return
to the other all data, material, and other properties of the other party.
 
        2.    Site of Services.    The Services provided under this Agreement
shall be performed at the offices of Peritus in Westborough, MA unless otherwise
agreed upon by the parties in the applicable Statement of Work.
 
        3.    Fees and Payment Terms.    In consideration of the Services
rendered by Peritus hereunder, Client will pay to Peritus a fee(s) as set forth
in the applicable Statement of Work. Such fee(s) will be invoiced upon
completion of the Services (or on a monthly basis if Services are being
performed for longer than a month) and shall be due upon receipt of such
invoice(s).
 
        4.    Expenses.    Any out-of-pocket expenses incurred by Peritus shall
be paid by Client promptly after receipt of an invoice therefor. Out-of-pocket
expenses shall mean any reasonable and documented expenses incurred in
connection with the performance of the Services under this Agreement such as
travel, meals and lodging expenses, in the event the Services are to be
performed at a location other than the offices of Peritus. All travel by Peritus
staff shall be in accordance with Peritus’ standard policies governing travel
and business expenses.
 
        5.    Confidentiality.    Peritus agrees to treat any information
received from Client during the performance of Services hereunder which has been
identified in writing as confidential or proprietary in the same manner as it
would treat its own confidential or proprietary information of a similar nature
and shall not disclose such information except to those employees or agents with
a need to know. The foregoing shall not apply to information which (i) is
publicly known through no breach of the confidentiality provisions of this
Agreement by Peritus, (ii) was previously known by or in the possession of
Peritus without use of confidential or proprietary information obtained though
the performance of Services under this Agreement, (iii) is independently
developed by Peritus without use of confidential or proprietary information
obtained through the performance of Services under this Agreement, (iv) is
approved for release by written authorization by Client, or (v) is released by
Peritus pursuant to a good faith adherence to a court order. The confidentiality
obligations imposed herein shall extend for a period of three (3) years
following disclosure of the confidential and proprietary information to Peritus.
 
        6.    Ownership Rights.    Client shall retain all right, title and
interest in and to (i) any deliverable or work product that is developed
specifically and exclusively for Client pursuant to any fully-executed Statement
of Work to this Agreement and (ii) any materials furnished by Client to Peritus
under this Agreement.
 
        Except as set forth in the previous paragraph, Peritus retains all
right, title and interest in and to any software, methods, techniques, systems,
data and materials used or developed by it in the performance of the Services.
Peritus shall retain all rights to and be entitled to use, disclose, and
otherwise employ any and all ideas, concepts, know-how, knowledge bases,
methods, techniques, processes, skills, and adaptations, including generalized
features of sequence, structure, and organization, in conducting its business,
providing the Services or pertaining to its software or methodologies. Nothing
in this Agreement shall be deemed to implicitly or explicitly grant any license
or other right to Client to use, possess, copy or own any of Peritus’ software,
products, processes, techniques, methodologies, knowledge bases or intellectual
property. This Agreement shall not limit Peritus’ ability to market, develop and
provide functionally comparable deliverables, work products or services to
others based on the same general concepts, techniques and routines as are used
hereunder. This Agreement shall not preclude Peritus from developing or
providing deliverables, work products or services which are competitive to
deliverables, work products or services which might be provided to Client,
irrespective of their similarity.
 
        7.    Limitation of Liability.    Peritus’ liability for any and all
claims of damages arising out of this Agreement shall be limited to direct
damages and shall not exceed the amount paid to Peritus for the performance of
Services hereunder.
 
        IN NO EVENT SHALL PERITUS BE LIABLE FOR SPECIAL, INCIDENTAL OR
CONSEQUENTIAL DAMAGES, INCLUDING ANY DAMAGES RESULTING FROM THE LOSS OF USE,
LOSS OF DATA, LOSS OF PROFITS, OR LOSS OF BUSINESS, EVEN IF PERITUS HAS BEEN
ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.
 
        8.    Warranty of Performance.    Peritus warrants that the Services
performed under this Agreement will be performed in a good and workmanlike
manner, subject to the supervision and instructions provided by Client, and that
the Services will be performed substantially as specified under this Agreement.
 
        THE EXPRESS WARRANTY SET FORTH IN THIS SECTION 8 IS IN LIEU OF ALL OTHER
WARRANTIES, EXPRESS OR IMPLIED, INCLUDING THE IMPLIED WARRANTIES OF
MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE.
 
        9.    Non-Solicitation.    The parties agree that during the performance
of Services by Peritus hereunder and for a period of one year thereafter,
neither party shall directly or indirectly solicit, hire or otherwise retain as
an employee or independent contractor, a staff member of the other party or a
former staff member who was assigned to such Services.
 
        10.    General.    The provisions of paragraphs 1, 5, 6, 7, 8, 9 and 10
shall survive any termination or expiration of this Agreement. This Agreement
and any fully-executed Statement of Work attached hereto set forth the entire
agreement and understanding of the parties relating to the subject matter hereof
and supersede any and all oral and prior written agreements, understandings and
quotations relating thereto. No alteration, modification, or cancellation of any
of the provisions of this Agreement shall be binding unless made in writing and
signed by officers of the parties. Printed terms and conditions on Client’s
purchase order(s) shall not apply to the Services performed hereunder. This
Agreement will be governed by, and construed and enforced in accordance with,
the substantive laws of the Commonwealth of Massachusetts, U.S.A.
 
        The Agreement shall be binding upon and inure to the benefit of the
parties and their respective successors, permitted assigns and legal
representatives.
 
Client:  Dominic K. Chan
 
By:

--------------------------------------------------------------------------------

(Authorized Signature)
 
Name:

--------------------------------------------------------------------------------

 
Title:

--------------------------------------------------------------------------------

 
Date:

--------------------------------------------------------------------------------

Peritus Software Services, Inc.
 
By:

--------------------------------------------------------------------------------

(Authorized Signature)
 
Name:

--------------------------------------------------------------------------------

 
Title:

--------------------------------------------------------------------------------

 
Date:

--------------------------------------------------------------------------------